Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) providing a method for displaying a game screen from an external device, the method comprising: determining whether content received from the external device is a video game; obtaining genre information of the video game based on a determination that the received content is a video game; and controlling an output brightness of the content by increasing or decreasing an input brightness of the content received from the external device by a predetermined value based on the obtained genre information
The limitation of determining, obtaining and controlling is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional element – such as a “processor” to perform the method or a “display” for displaying the content. Accordingly, no additional element are used to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is not patent eligible.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2019/0134498 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Lee (US 2019/0134498 A1) in view of Ra (US 2012/0026182 A1).
Claim 1. Lee discloses a display device (100: Fig. 5 & 7) comprising:
an external device interface (110: Fig. 7) for communicating with an external device (200: Fig. 5 & 6); a display (132: Fig. 7); and a processor (140: Fig. 7) configured to:
determine whether content received from the external device is a video game [0116];
based on a determination that the received content is a video game, obtain genre information of the video game [0181]; and
control an output brightness of the content displayed through the display by increasing or decreasing an input brightness of the content received from the external device by a predetermined value based on the obtained genre information [0128], [0134], [0175]-[0176], [0191]-[0192].
Alternatively, if not inherent. Ra discloses controlling an output brightness of the content displayed through the display by increasing or decreasing an input brightness of the content received from the external device by a predetermined value based on the obtained genre information [0040]-[0041], [0043], [0045]. It would have been obvious to a person of ordinary skilled in the art to modify Lee with Ra and would have been motivated to do so to provide enhanced visibility with increased brightness of the content.

Claim 2. Lee discloses the display device of claim 1, wherein the processor is further configured to, based on a determination that the genre information is a shooting game: increase the output brightness by a predetermined increase value with respect to a first input brightness of the content received from the external device based on a determination that the first input brightness is less than a predetermined first reference brightness; and decrease the output brightness by a predetermined decrease value with respect to the first input brightness based on a determination that the first input brightness is greater than the predetermined first reference brightness [0136], [0175]-[0176], [0192].

Claim 3. Lee discloses the display device of claim 2, wherein the predetermined first reference brightness is a middle brightness value between a minimum input brightness value and a maximum input brightness value; Lee [0136], [0175]-[0176], [0192] or Ra [0043], [0045], [0055].

Claim 4. Lee discloses the display device of claim 2, wherein the processor is further configured to increase the predetermined increase value of the output brightness with respect to the first input brightness up to a first maximum brightness increase point when the first input brightness is less than the predetermined first reference brightness; Lee [0136], [0175]-[0176], [0192] or Ra [0043], [0045], [0051], [0055].

Claim 5. Lee discloses the display device of claim 2, wherein the processor is further configured to increase the predetermined decrease value of the output brightness with respect to the first input brightness up to a first maximum brightness decrease point when the first input brightness is greater than the predetermined first reference brightness; Lee [0136], [0175]-[0176], [0192] or Ra [0043], [0045], [0051], [0055].

Claim 6. Lee discloses the display device of claim 1, wherein the processor is further configured to, based on a determination that the genre information is a role-playing game: decrease the output brightness by a predetermined decrease value with respect to the second input brightness of the content received from the external device based on a determination that the second input brightness is less than a predetermined second reference brightness; and increase the output brightness by a predetermined increase value with respect to the second input brightness based on a determination that the second input brightness is greater than the predetermined second reference brightness; Lee [0138], [0175]-[0176], [0192] or Ra [0043], [0045], [0051], [0055].

Claim 7. Lee discloses the display device of claim 6, wherein the second reference brightness is a middle brightness value between a minimum input brightness value and a maximum input brightness value; Lee [0138], [0175]-[0176], [0192] or Ra [0043], [0045], [0051], [0055].

Claim 8. Lee discloses the display device of claim 6, wherein the processor is further configured to increase the predetermined decrease value of the output brightness with respect to the second input brightness up to a second maximum brightness decrease point when the second input brightness is less than the predetermined second reference brightness; Lee [0138], [0175]-[0176], [0192] or Ra [0043], [0045], [0051], [0055].

Claim 9. Lee discloses the display device of claim 6, wherein the processor is further configured to increase the predetermined increase value of the output brightness with respect to the second input brightness up to a second maximum brightness increase point when the second input brightness is greater than the predetermined second reference brightness; Lee [0138], [0175]-[0176], [0192] or Ra [0043], [0045], [0051], [0055].

Claim 10. Lee discloses the display device of claim 1, wherein the processor is further configured to, based on a determination that the genre information is a real-time strategy game: increase the output brightness by a predetermined increase value with respect to a third input brightness of the content received from the external device; Lee [0139], [0175]-[0176], [0192] or Ra [0043], [0045], [0051], [0055].

Claim 11. Lee discloses the display device of claim 10, wherein the processor is further configured to increase the predetermined increase value of the third output brightness with respect to the third input brightness from a minimum input brightness to a predetermined maximum brightness increase point; Lee [0139], [0175]-[0176], [0192] or Ra [0043], [0045], [0051], [0055].

Claim 12. Lee discloses the display device of claim 11, wherein the predetermined maximum brightness increase point is a middle brightness value between a minimum input brightness value and a maximum input brightness value; Lee [0139], [0175]-[0176], [0192] or Ra [0043], [0045], [0051], [0055].

Claim 13. Lee discloses the display device of claim 1, further comprising a user input interface, wherein the processor is further configured to: determine whether an automatic optimization mode is set based on the determination that the content received from the external device is a video game; display a game screen setting interface through the display based on a determination that the automatic optimization mode is not set; change a screen setting value based on a screen setting command input received through the user input interface; and control the output brightness of the content based on the changed screen setting value; Lee [0115]-[0117].

Claim 14-15. Lee discloses a method for displaying a game screen from an external device, the method comprising: determining whether content received from the external device is a video game; obtaining genre information of the video game based on a determination that the received content is a video game; and controlling an output brightness of the content by increasing or decreasing an input brightness of the content received from the external device by a predetermined value based on the obtained genre information as similarly discussed above.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.


Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715